Name: Commission Regulation (EEC) No 1225/85 of 10 May 1985 re-establishing intervention buying in of beef in Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 85 Official Journal of the European Communities No L 125/9 COMMISSION REGULATION (EEC) No 1225/85 of 10 May 1985 re-establishing intervention buying in of beef in Denmark Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In application of Article 3 ( 1 ) of Regulation (EEC) No 868/84 intervention buying in shall be re-established from 13 May 1985 for the following classes in Denmark : Category A, classes R2 and R3. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (b) thereof, Having regard to Council Regulation (EEC) No 868/84 of 31 March 1984 fixing the guide price and the inter ­ vention price for adult bovine animals for the 1984/85 marketing year (2), and in particular Article 3 ( 1 ) and (4) (b) thereof, Whereas the situation of the market in Denmark is such that the application of the abovementioned rules is required ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 90, 1 . 4. 1984, p. 30 .